NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK L. RICHARDSON,                          No. 16-15875

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00893-MEJ

 v.
                                                MEMORANDUM*
MONTEREY COUNTY SUPERIOR
COURT,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
                 Maria-Elena James, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Patrick L. Richardson appeals pro se from the

district court’s judgment dismissing his petition for a writ of coram nobis. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for lack of jurisdiction, United States v. Monreal, 301 F.3d 1127, 1130

(9th Cir. 2002), and we affirm.

      The district court properly dismissed Richardson’s petition challenging his

California state conviction for murder because coram nobis relief is not available

in federal court to attack a state court conviction. See id. at 1131 (“[W]rit of error

coram nobis . . . may only be brought in the sentencing court.”).

      Richardson’s request that this court order the district court to cease

collecting payments from his prisoner trust account to satisfy the filing fee, set

forth in his request for judicial notice (Docket Entry No. 6), is denied. To the

extent that Richardson requests that this court take judicial notice of the district

court’s orders in this proceeding (Docket Entry No. 6), that request is denied as

unnecessary.

      AFFIRMED.




                                           2                                     16-15875